DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Status of Claims:
Claims 1-6, 9-11, 13, 16-17, and 18 are pending in this Office Action.
Claims 1, 9, 11, and 13 are amended.
Claims 16-18 are new.
Claims 1-6, 9-11, 13, 16-17, and 18 are rejected.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 rejection(s) filed on 01/03/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. The reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 13, 16-17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1, 11, and 13 recite “a step of receiving, by the first object, a command issued by the user to use the service, the service being installed only on the first object and the service requiring at least one function among picking up sound, capturing images, playing back sound and playing back images to work properly”; “…the resources of the plurality having different features…”; and “a step of recommending, by the first object and to the user, a technical resource for implementing said function of the service, based on the features of the resources…”. 
In page 9 of the remarks filed on 01/03/2022, states that support for the newly added limitation “a step of receiving, by the first object, a command issued by the user to use the service, the service being installed only on the first object and the service requiring at least one function among picking up sound, capturing images, playing back sound and playing back images to work properly” can be found on page 26, page 3 and page 27 of the English translation of the application as filed. The specification discloses that a first object receives a command to use a service issued by the user of the first object, also discloses that a service is installed on only one object, and that the functions of the video conference service comprise picking up a sound or an image, or playing back a sound or an image. However, nowhere on the specification mentions that those picked up functions are for work properly.
Applicant also on the remarks, page 9 point out to specification pages 27 and 28 of the English translation of the application as filed to show support of the newly added the resources of the plurality having different features…”; and “a step of recommending, by the first object and to the user, a technical resource for implementing said function of the service, based on the features of the resources…”. The specification discloses a list 340 corresponding to the extended workstation and classification for a plurality of types of resources of the extended workstation. However, nowhere in the specification mentions that the resources have different features or that the recommending step for implementing the function of the service is based on the features of the resources. Examiner does not believe the functionality of a broader scope is supported by the specification. If Applicant points to a disclosure in the specification, Examiner will withdraw this rejection.
Claims not specifically mentioned are rejected by virtue of their dependency.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-6, 9-11, 13, 16-17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 13 recite the term “work properly”, which is a relative term, therefore renders the claims indefinite.  The term “work properly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims not specifically mentioned are rejected by virtue of their dependency.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.

Allowable Subject Matter
Claims 1-6, 9-11, 13, 16-17, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claims 1, 11, and 13, among other things, teach determining a first object and a second object that are connected via at least one communication network and are suitable for being used by a user, the extended workstation comprising each object determined during the step of determining the first object and the second object, a list corresponding to the extended workstation being created or updated with an identifier of the first object and an identifier of the second object; determining, by the second object, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        /VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449